DETAILED ACTION
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in a telephone interview with Mr. Elliot Cho on 10-25-2021.  An agreement with Mr. Elliot Cho on 10-25-2021 was reached with regards to cancelling claims 17-24 so that it ends with a period instead of a semicolon.

This application is in condition for allowance except for the presence of claims 17-24 directed to an invention non-elected without traverse. Accordingly, claims 17-24 have been cancelled.

Allowable Subject Matter
Claims 1-4, 6-10, and 12-16 are allowed.

The following is an examiner’s statement of reasons for allowance:

The prior art does not appear to disclose (as recited in claim 1):
wherein the internal data strobe signal is generated by buffering a data strobe signal; and wherein the data strobe signal is generated to be delayed by a delay period which is based on the direct output of the sense data generation circuit.

The prior art does not appear to disclose (as recited in claim 10):
a command decoder configured to decode an internal control signal generated by buffering the control signal to generate a mode register write signal and the write signal; and wherein the mode register write signal is generated to perform the mode register write operation, and the write signal is generated to perform a write operation.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEROME LARRY LEBOEUF whose telephone number is (571)272-7612. The examiner can normally be reached M-Th: 8:00AM - 6:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RICHARD ELMS can be reached on (517)272-1869. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/JEROME LEBOEUF/Primary Examiner, Art Unit 2824 – 10/25/2021